Motion by appellant Hernandez to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the motion for reargument appellant Hernandez raised the issue that he was denied due process of law in violation of the Fourteenth Amendment to the Constitution of the United States by the action of the Court of Appeals in refusing to permit his appellate counsel to see the documents upon which the Court of Appeals based its conclusion that the trial court’s errors were not sufficiently prejudicial to warrant reversal of the conviction. The Court of Appeals passed upon such issue and held that there was no such violation of the Fourteenth Amendment. [See 10 N Y 2d 774, 885.]